ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 30 June 2022 for the application filed 3 June 2020 which claims priority to PCT/CN2019/084492 filed 26 April 2019 which claims foreign priority to CN201910321516.9.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 30 June 2022, with respect to claim 1 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claim 1 have been withdrawn. 
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a fuselage, two main wings, two ailerons, a vertical tail, a rudder, a horizontal tail, two elevators, a propeller, four rotor wings, four rotor wing supports, four retracting and releasing shafts, two rear fuselage caissons, two middle fuselage caissons, four front fuselage caissons, two front attitude control hatches, two rear attitude control hatches, a vector thruster and three landing gears, wherein the two main wings are of rectangular structures which are symmetrical about a central axis, and are driven by a steering engine to rotate around fixed ends, and furled toward the fuselage; the two ailerons are of rectangular structures, are fixedly connected to a tail of the two main wings respectively and swing up and down around fixed ends; the vertical tail is positioned on the central axis and positioned on a tail of the fuselage and is perpendicular to the fuselage; the rudder is of a rectangular structure, is fixedly connected to a tail of the vertical tail and swings left and right around a fixed end; the horizontal tail is of a rectangular structure that is symmetrical about the central axis, is integrated with the fuselage and positioned on the tail of the fuselage, and is perpendicular to the vertical tail; the two elevators are of rectangular structures, are fixedly connected to a tail of the horizontal tail respectively and swing up and down around fixed ends; the propeller is positioned at a front of the fuselage and connected with a fuselage main beam; the four rotor wings are respectively fixed to the four rotor wing supports; the four rotor wing supports are respectively connected with the fuselage through the four retracting and releasing shafts; the retracting and releasing shafts are driven by a rotor wing retracting and releasing steering engine to furl toward the fuselage; connection positions of the four retracting and releasing shafts and the fuselage are symmetrically distributed about a center of gravity of the vehicle; in a rotor wing attitude, the center of gravity is located 160mm behind a leading edge of the two main wings; the four rotor wings are respectively driven by four motors for landing; a wheelbase of the four motors for landing is 1156mm and a diagonal wheelbase is 1715mm” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        1 July 2022